Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 30, 2015

The Court of Appeals hereby passes the following order:

A15D0440. LOUIS LEVENSON d/b/a LEVENSON & ASSOCIATES v.
    THOMAS CATHERALL et al.

      Louis Levenson d/b/a Levenson & Associates, a former attorney of a party in
a divorce action, filed a motion to intervene in the divorce action to adjudicate his
statutory lien. The trial court denied the motion to intervene, and Levenson filed this
application for discretionary appeal. We lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas Co.,
217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Contrary to Levenson’s assertion,
it is well-established that the denial of a motion to intervene is not a final, directly
appealable order. See Davis v. Deutsche Bank National Trust Co., 285 Ga. 22, 23
(673 SE2d 221) (2009); Morman v. Board of Regents of the University System of
Georgia, 198 Ga. App. 544 (402 SE2d 320) (1991). Accordingly, Levenson was
required to comply with the interlocutory appeal procedures set forth in OCGA § 5-6-
34 (b) in order to obtain appellate review of the order at this juncture. His failure to
follow the interlocutory appeal procedures deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     06/30/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.